     Case 1:20-cv-00370-AWI-EPG Document 17 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10    WILLIAM J. GRADFORD,                              Case No. 1:20-cv-00370-AWI-EPG
11                           Plaintiff,                 ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND CLOSING
12                                                      CASE
             v.
13
                                                        (Doc. No. 15)
14    WALCZACK, and DE LA HOYA,
15                           Defendants.
16

17

18          Plaintiff, William J. Gradford, is proceeding pro se and in forma pauperis in this civil

19   rights action filed under to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On October 7, 2020, the magistrate judge entered findings and recommendations

22   recommending that this action be dismissed, with prejudice, for failure to state a cognizable

23   claim. (Doc No. 15.) Plaintiff was provided an opportunity to file objections to the findings and

24   recommendations within thirty days. (Id.) Plaintiff timely filed objections. (Doc. No. 16.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

27   objections, the court finds the findings and recommendations to be supported by the record and

28   by proper analysis.

                                                        1
     Case 1:20-cv-00370-AWI-EPG Document 17 Filed 10/23/20 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations entered October 7, 2020 (Doc. No. 15) are adopted

 3            in full;

 4         2. This case is dismissed with prejudice for plaintiff’s failure to state a cognizable claim;

 5            and

 6         3. The Clerk of Court is directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9   Dated: October 23, 2020
                                                SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
